Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 11-13, drawn to a solder material.
Group II, claim(s) 8, drawn to a solder paste.
Group III, claim(s) 9, drawn to a formed solder.
Group IV, claim(s) 10, drawn to a solder joint.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of that noted below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hattori et al. (JP 5846341 B1) [note that US 2017/0312860 A1 will be used as the English translation] in view of Kawamata et al. (EP 2 275 224 A1), of record.  

A solder material comprising: 
a core of a metal [metal core (2A); 0045-0048] and, 
a solder layer [solder layer (3A); 0057-0060] coating the core, 
wherein the solder layer has: 
a Cu content of 0.1 mass% or more and 3.0 mass% or less [0.5 wt% Cu; 0060], 
a Ag content of 0 mass% or more and 4.5 mass% or less [3.0 wt% Ag; 0060], and 
a Ni [Ni may be added; 0060], 
with Sn being the balance [balance Sn; 0060].
Hattori does not teach:
the Bi content of 0.5 mass% or more and 5.0 mass% or less, and
the Ni content of 0 mass% or more and 0.1 mass% or less.
	However, Hattori is open to any solder that is above 40% Sn; 0060.
Kawamata teaches a solder for suppressing shrinkage cavity having 0.1-1.5% Ag, 2.5-5.0% Bi, 0.5-10% Cu, 0.015-0.035% Ni, and the balance Sn; abstract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Kawamata solder as the solder for layer 3A in order to suppress shrinkage cavity.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735    

/ERIN B SAAD/Primary Examiner, Art Unit 1735